United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF THE ARMY, TRAINING &
DOCTRINE COMMAND, Fort Sill, OK,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1826
Issued: January 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 1, 2013 appellant filed a timely appeal from the merit decision of
May 20, 2013 and the nonmerit decision of June 20, 2013 of the Office of Workers’
Compensation Programs’ (OWCP). Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant has more than a 10 percent impairment of her right
upper extremity, for which she received a schedule award; and (2) whether OWCP properly
refused to reopen her case for reconsideration under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 10, 2010 appellant, then a 60-year-old human resources assistant, injured
her right thumb, right hand and left thumb and left hand when she tripped and fell while
ascending a flight of stairs. She filed a claim for benefits, which OWCP accepted for bilateral
osteoarthrosis of the forearms; bilateral traumatic arthropathy of the hands; bilateral
enthesopathy of the wrist and carpus; bilateral tenosynovitis of the hand and wrist; left thumb
contusion and a left radial nerve injury.
On November 5, 2010 appellant underwent a trapezium resection arthroplasty to
ameliorate osteoarthritis of the carpometacarpal (CMC) joint in the right wrist and de Quervain’s
syndrome of the right wrist. The procedure was performed by Dr. Mehdi N. Adham, a Boardcertified hand surgeon.
In a Form CA-7 dated January 25, 2012, appellant requested a schedule award based on a
partial loss of use of her right arm.
In a report dated March 6, 2012, Dr. Adham stated that appellant had a five percent
permanent impairment based on pinch testing, JAMAR testing and post right carpometacarpal
joint surgery for osteoarthritis under the American Medical Association, Guides to the
Evaluation of Permanent Impairment (sixth edition) (A.M.A., Guides).
In a report dated January 22, 2013, OWCP’s medical adviser stated that Dr. Adham’s
impairment rating and report was not in conformance with the protocols of the A.M.A., Guides
or sufficient by which to rate impairment under the A.M.A., Guides. He recommended that
appellant be referred to an appropriate medical specialist to evaluate impairment of the right arm.
In order to determine the degree of appellant’s right upper extremity impairmen, OWCP
referred her to Dr. Sofia M. Weigel, Board-certified in physical medicine and rehabilitation. In a
March 15, 2013 report, Dr. Weigel found that appellant had a 10 percent impairment based on
the November 5, 2010 CMC arthroplasty. Relying on Table 15-2 at page 394 of the A.M.A.,
Guides, Wrist Regional Grid,2 the Table utilized to rate upper extremity digital impairments, she
stated that appellant’s right thumb CMC arthroplasty yielded a class 3 impairment, with a default
value of 30 percent. Dr. Weigel applied the net adjustment formula at pages 406, 410 and 411 of
the A.M.A., Guides,3 finding that appellant had a grade modifier of 3 for functional history
(GMFH) under Table 15-7, based on a QuickDASH score of 77 for pain/symptoms with less than
normal activity; a grade modifier of 2 for physical examination (GMPE) for pain in the
hand/thumb; and a grade modifier of 3 for clinical studies (GMCS) based on the findings of
osteoarthritis of the CMC joint in the right wrist. She subtracted the grade modifier of 3 from the
above categories for a total net adjusted grade of one, which resulted in a change from a grade C

2

A.M.A., Guides 394.

3

Id. at 406, 410-11.

2

to grade B impairment or 28 percent impairment of the digit. This represented 10 percent
impairment of the right upper extremity at Table 15-12, page 421 of the A.M.A., Guides.4
In an April 18, 2013 report, OWCP’s medical adviser agreed with Dr. Weigel’s 10
percent right upper extremity impairment rating based on right thumb CMC arthroplasty,
pursuant to Table 15-2 of the A.M.A., Guides.
By decision dated May 20, 2013, OWCP granted appellant a schedule award for a 10
percent permanent impairment of the right upper extremity. It ran from March 6 to October 10,
2012, for a total of 31.2 weeks of compensation.
On May 29, 2013 appellant requested reconsideration. She did not submit any additional
medical evidence with her request.
By decision dated June 20, 2013, OWCP denied appellant’s application for review. It
found that she did not raise any substantive legal questions or include new and relevant evidence
sufficient to require OWCP to review its prior decision.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by

4

Id. at 421.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

7

Id.

8

Veronica Williams, 56 ECAB 367, 370 (2005).

9

A.M.A., Guides, supra note 3 at 3, section 1.3, The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.

3

grade modifiers based on GMFH, GMPE and GMCS.10 The net adjustment formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).11
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.12
ANALYSIS -- ISSUE 1
OWCP accepted numerous conditions stemming from the February 10, 2010 employment
injury, including osteoarthritis of the right thumb/right wrist. Appellant sought a schedule award
for the right upper extremity based on impairment from osteoarthritis of the right thumb and
right wrist. OWCP’s medical adviser found that the March 6, 2012 report from Dr. Adham,
appellant’s treating physician, who performed the November 5, 2010 right thumb CMC
arthroplasty, did not provide a sufficient basis for an impairment rating. He referred appellant to
Dr. Weigel, who rated a 10 percent right upper extremity impairment based on the CMC
arthroplasty under the sixth edition of the A.M.A., Guides in her March 15, 2013 report.
The section of the A.M.A., Guides which rates diagnosis-based impairments for the upper
extremities is located at Chapter 15, which states at page 387, Section 15.2 that impairments are
defined by class and grade. This section states:
“The impairment class is determined first, by using the corresponding diagnosisbased regional grid. The grade is then determined using the adjustment grids
provided in Section 15.3.
“Once the impairment class has been determined, based on the diagnosis, the
grade is initially assigned the default value, ‘C.’ The final impairment grade,
within the class, is calculated using the grade modifiers, or nonkey factors, as
described in Section 15.3. Grade modifiers include functional history, physical
examination, and clinical studies. The grade modifiers are used on the Net
Adjustment Formula described in Section at 15.3d to calculate a net adjustment.
The final impairment grade is determined by adjusting the grade up or down the
default value C. by the calculated net adjustment.” The lowest possible grade is
A, and adjustments less than minus 2 from the default value C will automatically
be considered A; the highest possible grade is E, and adjustments greater than
plus 2 will automatically be considered E.

10

Id. at 385-419

11

Id. at 411.

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

4

“The regional grid is used for 2 purposes: (1) to determine the most appropriate
class for a specific regional diagnosis and (2) to determine the final impairment
after appropriate adjustments are made using the grade modifiers.”13
Using the formula above and the net adjustment formula outlined at pages 406 to 411 of
the A.M.A., Guides, Dr. Weigel found that appellant’s diagnosis of CMC right thumb resection
arthroplasty was a class 3 impairment for functional history at Table 15-2, a class C, 30 percent
impairment. She then applied the net adjustment formula at pages 406, 410 and 411 of the
A.M.A., Guides, finding that appellant had a grade modifier of 3 for GMFH, a grade modifier of
2 for GMPE and a grade modifier of 3 for GMCS. Dr. Weigel then subtracted the grade modifier
of 3 from the above categories for a total net adjusted grade of one, which resulted in a change
from a grade C to grade B impairment or 28 percent. This equated to a 10 percent digital
impairment of the right upper extremity at Table 15-12, page 421. As this finding was rendered
in accordance with the applicable tables and protocols in the A.M.A., Guides for rating right
upper extremity impairments based on digital impairments, the Board finds that Dr. Weigel and
OWCP’s medical adviser properly rated a 10 percent right upper extremity impairment for
appellant’s accepted right thumb/right wrist osteoarthritis condition.
The Board finds that the record supports that appellant has no more than a 10 percent
right upper extremity impairment, for which she received a schedule award. OWCP’s medical
adviser concurred with Dr. Weigel’s assessment that appellant had 10 percent right upper
extremity impairment under the A.M.A., Guides based on the right thumb CMC resection
arthroplasy. OWCP properly found in its May 20, 2013 decision that appellant had a 10 percent
permanent impairment of the right upper extremity.
Appellant may request an increased schedule award, at any time, based on evidence of a
new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by OWCP or by submitting
relevant and pertinent evidence not previously considered by OWCP.14 Evidence that repeats or
duplicates evidence already in the case record has no evidentiary value and does not constitute a
basis for reopening a case.15

13

A.M.A., Guides 387.

14

20 C.F.R. § 10.606(b). See generally 5 U.S.C. § 8128(a).

15

Howard A. Williams, 45 ECAB 853 (1994).

5

ANALYSIS -- ISSUE 2
In the present case, appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; nor has she advanced a relevant legal argument not previously
considered by OWCP. She did not submit any medical evidence with her request for
reconsideration. Appellant’s reconsideration request failed to show that OWCP erroneously
applied or interpreted a point of law nor did it advance a point of law or fact not previously
considered by OWCP and did not abuse its discretion in refusing to reopen her claim for a
review on the merits.
CONCLUSION
The Board finds that appellant has no more than a 10 percent impairment of the right
arm, for which she received a schedule award. The Board finds that OWCP properly refused to
reopen appellant’s case for reconsideration on the merits under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 20 and May 20, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 9, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

